Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered April 24, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*497Defendants established prima facie entitlement to summary-judgment by submitting evidence demonstrating that plaintiffs did not sustain a serious injury as a result of the car accident between the parties (Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). Plaintiffs failed to raise a triable issue of fact that a serious injury was sustained within the meaning of Insurance Law § 5102 (d). The affidavit of plaintiffs’ medical expert failed to explain adequately the reason for the three-year gap in plaintiffs’ treatment, and the excuse is not supported by the record (see Black v Regalado, 36 AD3d 437 [2007]; see also Wei-San Hsu v Briscoe Protective Sys., Inc., 43 AD3d 916 [2007]). Concur—Nardelli, J.P., Gonzalez, Sweeny, McGuire and Kavanagh, JJ.